450 F.2d 879
UNITED STATES of America ex rel. Major HARDEN a/k/a Major X.Brown, Petitioner-Appellant,v.H. W. FOLLETTE, Warden of Green Haven Prison, Stormville,New York, Respondent-Appellee.
No. 950, Docket 35846.
United States Court of Appeals,Second Circuit.
Argued May 27, 1971.Decided May 27, 1971.Certiorari Denied Nov. 22, 1971.See 92 S. Ct. 343.

Gerald W. Griffin, New York City, for petitioner-appellant.
Frank I. Strom, II, Deputy Asst. Atty. Gen.  (Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel, Louis J. Lefkowitz, Atty. Gen. of State of New York, on the brief), for respondent-appellee.
Before KAUFMAN and ANDERSON, Circuit Judges, and MANSFIELD, District Judge.*
PER CURIAM:


1
We affirmed in open court the denial of petitioner's habeas corpus petitions on the opinion of Judge Motley below, 333 F. Supp. 371 (1970).  We commend Gerald W. Griffin, Esq., assigned counsel, for his excellent presentation of this appeal.



*
 Of the District Court for the Southern District of New York, sitting by designation